ON MOTION FOR REHEARING.
MORRISON, Judge.
At a previous day of this term, we affirmed this cause, because the statement of facts was not entitled to be considered.
Appellant has attempted to cure this defect by supplying this court with affidavits from the trial court, the prosecuting attorney, and his attorney.
We have carefully considered the same, together with able counsel’s brief, but remain convinced that sufficient diligence *516on the part of appellant and his counsel has not been shown to warrant a consideration thereof. This is not a case where the omission was an oversight of the trial court as is found in the cases cited by appellant.
The motion for rehearing is overruled.